Citation Nr: 1136927	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-40 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  He served in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss, right peripheral neuropathy, and left peripheral neuropathy; and a July 2008 rating decision of the VA RO in White River Junction, Vermont, which denied service connection for diabetes mellitus, type II (DM).  In June 2007 and September 2008, the Veteran submitted notices of disagreement and subsequently perfected his appeals in December 2007 and March 2009.  His case is currently under the jurisdiction of the VA RO in Detroit, Michigan.

The Veteran was scheduled for a video conference hearing before the Board in May 2011.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

On his December 2007 VA Form 9, the Veteran indicated that he also experiences tinnitus that he attributes to his military service.  Thus, the issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for DM, peripheral neuropathy of the bilateral lower extremities, to include as secondary to DM, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the readjudication of the Veteran's claims of entitlement to service connection for DM, peripheral neuropathy of the bilateral lower extremities, to include as due to DM, and bilateral hearing loss.

With regard to the Veteran's claim for service connection for DM, the Veteran claims that he has DM.  His private physician, Dr. D. A. H., has sent in letters stating that he has diagnosed the Veteran with DM.  However, multiple VA examiners have found that the lab results do not support such a diagnosis.  Specifically, an October 2009 VA examiner stated that the American Diabetes Association criteria for a diagnosis of DM require (1) two fasting glucose levels higher than 126 on two separate occasions, (2) two hour glucose tolerance test with a two hour glucose greater than 200, or (3) a random glucose level greater than 200 with symptoms of diabetes that cannot be explained by other conditions.  The Veteran's lab results have not met these criteria.  In response to the VA examiners' opinions, Dr. D. A. H. submitted a letter in December 2009 indicating that the Veteran's Metformin could be affecting his glucose test results.  He indicated that he was going to have the Veteran discontinue Metformin for one month and have two fasting blood glucose tests performed.  In March 2010, the Veteran's representative submitted one fasting glucose test result showing a fasting glucose level of 133.  However, there was no second fasting glucose test result submitted.  The Veteran was then afforded a VA examination in July 2010 to consider this new lab result.  Again the examiner found that the Veteran did not meet the diagnostic criteria for DM.  However, there is no indication in the examination report that the examiner specifically considered the March 2010 fasting glucose result.  Accordingly, the case must be remanded for an addendum opinion to address this result.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Additionally, the August 2010 supplemental statement of the case did not address the March 2010 test result or inform the Veteran that a second fasting glucose result had not been received.  On remand, the AMC must also inform the Veteran that only one fasting glucose test result has been received from Dr. D. A. H. and request that he submit any additional test results or treatment records or a signed release so that VA may do so.

With regard to the Veteran's claim for service connection for peripheral neuropathy of the bilateral lower extremities, the Veteran claims that his peripheral neuropathy is the result of his claimed DM.  As a grant of service connection for DM could impact the Veteran's peripheral neuropathy claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the readjudication of the Veteran's claim of entitlement to service connection for DM, the AMC should readjudicate his claim for service connection for peripheral neuropathy of the bilateral lower extremities.  Specifically, if the Veteran's claim for service connection for DM is granted, the AMC should obtain an addendum opinion on whether the Veteran's peripheral neuropathy is aggravated by his DM.

With regard to the Veteran's claim for service connection for bilateral hearing loss, he asserts that his current hearing loss disability is the result of noise exposure in service.  Thus, he believes service connection is warranted.  He was afforded VA audiological examinations in December 2006 and September 2009 and a VA opinion in May 2007.  The December 2006 and September 2009 examiners' opinions failed to address the Veteran's July 1969 separation audiogram.  The only opinion of record to address the July 1969 separation audiogram is the May 2007 VA opinion.  The May 2007 examiner did not provide an interpretation of the July 1969 audiogram, but concluded that the Veteran's current hearing loss was not related to service because his hearing was within normal limits on separation.  While the Veteran's hearing acuity may have been within normal limits on separation, it is possible that is was decreased from his hearing acuity on entrance.  In fact, the uninterpreted audiogram appears to show some hearing loss, particularly in the right ear.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.).  However, the VA examiner failed to interpret this audiogram or to discuss whether the showing of some degree of decreased hearing acuity, although not rising to the level of disability for rating purposes, linked the Veteran's current hearing loss to his in-service noise exposure.  Thus, the May 2007 VA examiner's opinion is not adequate to render a decision on entitlement to service connection for bilateral hearing loss.  See Barr, supra.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claims of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to DM, and bilateral ear hearing loss must be remanded for a new VA examination and opinion.

Finally, the Board notes that the Veteran has not been provided with notice regarding the requirements for secondary service connection for his peripheral neuropathy claim.  On remand, the AMC should provide the Veteran with such notice.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection.

2.  Inform the Veteran that only one fasting glucose test, dated in March 2010, has been received from Dr. D. A. H.  He should be asked to submit any additional fasting glucose test results or other treatment records, or to provide a signed release of information for Dr. D. A. H. and any other facilities or treatment providers from which he has received treatment for DM, peripheral neuropathy of the bilateral lower extremities, and bilateral hearing loss.  If the Veteran returns a complete release of information form, the AMC should obtain these records and associate them with the claims file.

3.  Following completion of the above, the claims file should be returned to the July 2010 VA examiner for review of the March 2010 fasting glucose results and any additional test results or treatment records.  The examiner must then provide an opinion on whether the Veteran currently has diabetes mellitus, type II, in light of the updated test result(s).  The Veteran may be recalled for examination if deemed necessary.

If the July 2010 examiner is unavailable, the Veteran must be scheduled for an examination with an appropriate examiner in order to determine the presence of DM and the etiology of his peripheral neuropathy of the bilateral lower extremities.  All indicated studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.  The examiner should specifically comment on the Veteran's private physician's diagnosis of DM and all lab results.  S/he must then state whether the Veteran currently meets the criteria for a diagnosis of diabetes mellitus, type II.  If the criteria are more likely than not or at least as likely as not met for a diagnosis of DM, the examiner should state whether the Veteran's peripheral neuropathy of the bilateral lower extremities is proximately due to, the result of, or aggravated (permanently increased in severity beyond the natural progression of the disorder) by DM.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  Following completion of the development requested in paragraph 2, above, the Veteran must be scheduled for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including all audiograms.  This should be noted in the examination report.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.

The examiner must interpret the July 1969 separation audiogram and provide the pure tone thresholds in the examination report.  Then, the examiner must state whether it is at least as likely as not that the Veteran's current bilateral hearing loss was caused or aggravated by his military service, including his conceded in-service noise exposure.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, and bilateral hearing loss should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

